Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 5 and 9 have been amended. Claims 1-14 have been examined.

2.	Applicant's arguments filed 11/06/2020 regarding claims 1, 5 and 9 and the combination of Blechman and Davey have been fully considered but they are not persuasive.

Claim Interpretation
3.	For claims 4, 8 and 12, the “or” limitation has been given the broadest, reasonable interpretation of only requiring a single element from the list in order to satisfy the requirements of the limitation.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	Claims 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blechman (U.S. Patent Application Publication 2015/0213195), and further in view of Davey et al. (U.S. Patent Application Publication 2013/0204430; hereafter “Davey”).
For claims 1, 5 and 9, Blechman teaches an information processing apparatus (note paragraph [0117], computer), non-transitory computer-readable medium (note paragraph [0138], computer-readable medium) and method comprising:
a memory (note paragraph [0119], memory); and
a processor coupled to the memory (note paragraph [0117], processing unit) and the processor configured to:
store personal identification information that indicates a person and proxy identification information that indicates a proxy who acts on behalf of the person by associating the personal identification information and the proxy identification information with each other (note paragraphs [0046], [0050] and [0059], PCHR management system includes modules that store patient identifiers with access permissions for providers and proxies), the personal identification information and personal information of the person being stored in the memory so that the personal identification information is associated with the personal information (note paragraph [0039], PCHR record repository stores patient identifier with patient records);
receive the proxy identification information presented by the proxy to the information using institution that uses the personal information from the information 
obtain the personal identification information from the memory, based on the received proxy identification information presented by the proxy (note paragraphs [0053]-[0054] and [0057], patient identifier is retrieved using proxy identifier), the memory storing, for the personal identification information, disclosure permission information that indicates whether to permit disclosure of the personal information (note paragraphs [0052]-[0053] and [0109] PCHR system stores user permissions in hierarchies in the permissions management module 125);
obtain the personal information from the memory based on the personal identification information and the disclosure permission information obtained from the memory (note paragraphs [0072], [0076] and [0088]-[0089], access request for patient records is checked against permissions and patient record is returned if access is granted).
output the obtained personal information (note paragraph [0061], GUI outputs records for display).

Blechman differs from the claimed invention in that they fail to teach:
receive the proxy identification information presented by the proxy to the information using institution that uses the personal information, the proxy identification information being received from the information using institution

Davey teaches:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the patient records permissions with proxy access of Blechman and the proxy ID provided to doctor/pharmacy for entry/retrieval from a database of Davey. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a patient proxy providing their ID to a doctor (i.e. one information using institution) and the doctor sending the proxy ID to a database record associated with the patient (Davey). Then, a second information using institution (e.g. a pharmacy) receiving a proxy ID from a proxy and sending the proxy ID to the database to obtain the related patient information (Blechman).


For claims 2, 6 and 10, the combination of Blechman and Davey teaches claims 1, 5 and 9, wherein the personal information includes information about the person provided from a different information providing institution from the information using 
the processor is configured to transmit the personal information to the information using institution (note paragraph [0061] of Blechman, GUI outputs records for display).

For claims 3, 7 and 11, the combination of Blechman and Davey teaches claims 1, 5 and 9, wherein the processor is configured to transmit a proxy check request including the proxy identification information to a check circuit, and when the processor receives a check result that indicates that the proxy is eligible from the check circuit, the processor is configured to obtain the personal identification information from the memory based on the proxy identification information (note paragraphs [0072], [0076], and [0088]-[0089] of Blechman, access request for patient records is checked against permissions and patient record is returned if access is granted), and when the processor receives the check result that indicates that the proxy is rejected from the check circuit, the processor is configured to not obtain the personal identification information from the memory unit (note paragraphs [0074] and [0088] of Blechman, no records are provided when access is denied).

For claim 13, the combination of Blechman and Davey teaches claim 2, wherein the processor is configured to set whether to permit disclosure of the personal information to the information using institution that is different from the information providing institution (note paragraphs [0052] and [0061] of Blechman, different providers .


7.	Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blechman and Davey as applied to claims 3, 7 and 11 above, and further in view of Ombrellaro (U.S. Patent Application Publication 2007/0192137).
For claims 4, 8 and 12, the combination of Blechman and Davey differs from the claimed invention in that they fail to teach:
wherein when the proxy indicated by the proxy identification information dies, when the proxy indicated by the proxy identification information is registered in a list of people who are undesirable as a proxy, when the number of people represented by the proxy indicated by the proxy identification information is larger than a predetermined number, or when an address of the proxy indicated by the proxy identification information is not within a predetermined range based on an address of the person, the check result indicates that the proxy is rejected.

		Ombrellaro teaches:
wherein when the proxy indicated by the proxy identification information dies, when the proxy indicated by the proxy identification information is registered in a list of people who are undesirable as a proxy (note paragraphs [0059]-[0060], proxy access can be revoked, putting proxy on a list of people who are undesirable as a proxy), when the number of people represented by the proxy indicated by the proxy identification 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Blechman and Davey and the revoking proxy status of Ombrellaro. It would have been obvious because combining prior art elements according to known methods would yield the predictable results denying access to patient record to proxies who have been revoked access by the patient.


12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blechman and Davey as applied to claim 1 above, and further in view of Sabovich (U.S. Patent Application Publication 2002/0138306).
	For claim 14, the combination of Blechman and Davey differs from the claimed invention in that they fail to teach:
	wherein, when the personal information is updated, the processor is configured to stop using the personal information without deleting the personal information before the update.

	Sabovich teaches:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Blechman and Davey and the updating medical records of Sabovich. One of ordinary skill would have been motivated to combine Blechman, Davey and Sabovich because it would allow for readily tracking a patient’s medical history (note paragraph [0067] of Sabovich).


Response to Arguments
8.	For claims 1, 5 and 9, Applicant argues Blechman fails to disclose "storing, for the personal identification information, disclosure permission information that indicates whether to permit disclosure of the personal information" (note Remarks, pages 10-11).
	Examiner disagrees. Applicant quotes paragraphs [0046] and [0050] of Blechman and asserts "Merely disclosing that each patient record in record repository 150 is associated with patient proxies that communicate with access control module 114 is not ‘storing, for the personal identification information, disclosure permission information that indicates whether to permit disclosure of the personal information’ as claimed” (note Remarks, page 10).

	In paragraph [0052], Blechman states, “In the hierarchy are named individuals, each designated by the patient, and authorized with permissions including those related to role (e.g., record administrator, healthcare provider), content (e.g., all content, only diagnostic images), functions (e.g., all functions, only view and download diagnostic images online, receive messages requesting information stored in an ECHR system), time periods (e.g., until replaced by the patient, only the next 30 days), and means of access”.
	In paragraph [0053], Blechman further states, “the permissions management module 125 is configured to require users authorized with permissions on a patient record to be identified as individuals (e.g., Dr. Sam Smith)” and gives the example, “the patient 102 uses the permissions management module 125 and the proxy management module 116 to designate her spouse as record administrator and proxy. When the patient 102 is hospitalized, her spouse designates a nurse practitioner employed by the hospital as care coordinator and proxy. Relieving the burdens of patient and spouse, the nurse practitioner uses her registered device to grant permissions (lesser than hers) to an on-call partner who is available when she is not and to healthcare professionals delivering services to patient 102”.
	


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J Pearson/Primary Examiner, Art Unit 2438